Citation Nr: 1227855	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  05-21 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for chronic lumbar strain with degenerative disc disease (DDD) for the period from December 9, 2003 to February 24, 2009. 

2.  Entitlement to an initial disability rating in excess of 20 percent for chronic lumbar strain with DDD for the period from February 25, 2009. 

3.  Entitlement to an initial compensable rating for radiculopathy of the right lower extremity for the period from December 9, 2003 to June 13, 2005. 

4.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity from June 13, 2005. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which, inter alia, granted service connection for chronic lumbar strain with DDD and assigned a 10 percent disability rating effective from December 9, 2003 (the date on which VA received the Veteran's original claim for VA compensation for a chronic low back disorder).  In the January 2006 rating decision, the RO also apparently granted service connection for the right leg radiculopathy as part of the lumbar spine claim and assigned a rating of 10 percent effective June 13, 2005.  Thereafter, in a September 2009 rating action, the RO increased the rating for chronic lumbar strain with DDD to 20 percent, effective February 25, 2009.  As the ratings assigned stem from an initial grant of VA compensation, consideration must therefore be given regarding whether the case warrants the assignment of separate ratings for these service-connected disabilities for separate periods of time, from December 9, 2003, to the present, based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Furthermore, as the ratings currently assigned do not represent the highest possible benefit for the Veteran's back disability and right lower extremity radiculopathy, these issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In March 2006, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A copy of the transcript has been associated with the record for the Board's review and consideration.  (The Board notes at this juncture that the Veterans Law Judge who presided over the aforementioned hearing has since retired from the Board.  In VA correspondence date in March 2012, the Veteran was offered the opportunity for a new hearing before an active Veterans Law Judge.  However, in a response dated in March 2012, the Veteran expressly declined the offer and requested that the Board proceed with the adjudication of his appeal.) 

In a November 2010 decision, the Board, inter alia, adjudicated the issues listed on the title page of this decision, denied the claims for disability evaluations above those assigned to the Veteran's low back disability for the time periods listed, denied an initial compensable evaluation for right lower extremity radiculopathy prior to June 13, 2005, denied an evaluation above 10 percent for right lower extremity radiculopathy from June 13, 2005 to February 24, 2009, and granted a 40 percent evaluation for right lower extremity radiculopathy, effective February 25, 2009.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2012 memorandum decision, the Court vacated the Board's decision with respect to all of the aforementioned issues and remanded the case to the Board for development consistent with the Court's holding. 

For the reasons that will be discussed below, the issues appearing on the title page of this decision are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further evidentiary development.  VA will notify the appellant and his representative if further action is required in their part.


REMAND

In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA undertakes the effort to provide a medical examination, it must provide an adequate one.  The Court further stated in Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007), that an examination is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.    

As relevant, the Court determined in its January 2012 memorandum decision that the Board failed to discuss in its November 2010 appellate decision whether or not the February 2009 VA examination of the Veteran's spine was adequate for rating purposes or whether a new examination was necessary to properly adjudicate the claim.  In this regard, the Court observed that the Veteran had expressly reported during the February 2009 examination that he experienced incapacitating episodes of low back pain and radiculopathy four to five times in the past year, some of which lasted for a week and essentially restricted him to his bed.  The Court found that the record was inadequate and remanded the case, inter alia, for the Board to determine whether or not an examination should be conducted to assess the severity of the Veteran's lumbar strain with DDD and right lower extremity radiculopathy during a period of elevated symptomatology (i.e., a flare-up) so as to obtain the most accurate picture of the state of his physical and occupational impairment to properly rate the Veteran.  In light of the Court's determination in Ardison v. Brown, 6 Vet. App. 405 (1998), in which the Court found a VA compensation examination inadequate for rating purposes when administered during a period of symptomatic quiescence regarding the service-connected disability at issue and remanded the case for a medical examination to be conducted during an active stage of the disability, the Board finds that such an examination is warranted and thusly remands the present case to the AMC for development in this regard.  The Board further finds that with respect to the claim for a rating increase for right lower extremity radiculopathy, the applicable rating schedule contemplates the assignment of a 60 percent evaluation for severe impairment when there is incomplete paralysis of the sciatic nerve with marked muscular atrophy (see 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011)).  As the clinical evidence presently of record fails to adequately discuss whether or not such "marked muscular atrophy" is, in fact, present, the new examination that will be conducted pursuant to this remand must also make a specific clinical determination in this regard.

Furthermore, as it is implicit in the Veteran's contentions for a rating increase for his lumbar spine disorder and right lower extremity radiculopathy that his level of impairment for both disabilities has worsened since the time of the latest compensation examinations of record, and as these examinations are dated no later than May 2009, well over three years prior to the time of this writing, a remand for a new medical examination is justifiably warranted.  [See Weggenmann v. Brown, 5 Vet. App. 281 (1993): Where a veteran claims that his disability is worse than when originally rated, and the available evidence is too old for an adequate evaluation of his current condition, VA's duty to assist includes providing a new medical examination.]

The Board further notes that in the remand portion of its November 2010 appellate decision that was not subject to the Court's vacatur of January 2012, the Board remanded the issues of entitlement to extraschedular ratings for chronic lumbar strain with DDD and radiculopathy of the right lower extremity, as well as the claim for a total rating for individual unemployability due to service-connected disabilities (TDIU), for further evidentiary development followed by a re-adjudication.  It is therefore likely that additional evidence relevant to the current issues on appeal has been generated.  On remand, any additional evidence, clinical and/or testimonial, that was generated in the course of the development and adjudication of the aforementioned extraschedular and TDIU claims should be obtained and associated with the Veteran's claims file to ensure that the record has been fully developed in preparation for the VA examiner(s) review of the claims file in conjunction with the examination(s) ordered in this remand.

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

1.  The RO/AMC should obtain the names and addresses of all medical care providers, both VA and non-VA, that treated the Veteran for chronic lumbosacral symptoms, including neurological complications due to degenerative disc disease associated with his low back disability, and neuropathy of his right lower extremity since May 2009 (the date of the most current pertinent medical evidence associated with his claims file).  

The records obtained should also include, but are not limited to, any clinical records obtained by VA in the course of its adjudication of the issues relating to extraschedular ratings for chronic lumbosacral strain with DDD and radiculopathy of the right lower extremity, as well as for a TDIU.  

After obtaining any appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified as relevant by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, to provide the Veteran with the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, the RO/AMC must arrange for the Veteran to undergo the appropriate VA examination(s) for the purpose of ascertaining the current nature and extent of severity of his service-connected chronic lumbar strain with DDD and radiculopathy of the right lower extremity.  The RO/AMC should attempt, to the extent that it is possible, to have the Veteran's examination conducted during a period of elevated low back symptomatology (flare-ups) so that an accurate clinical picture of the Veteran's level of impairment when his disability is at its most severe may be obtained.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must review the Veteran's claims folder in conjunction with the examination.  

(a)  All pertinent symptomatology and findings must be reported in detail, to include, in degrees, the range of motion of the Veteran's thoracolumbar spine in all planes.

The examiner should note the point at which motion becomes painful, if any, in all planes of motion.  

The extent of any incoordination, weakened movement and excess fatigability on use should be described, as well as flare-ups or when the low back is used repeatedly.  To the extent possible, functional impairment due to incoordination, weakened movement and excess fatigability, as well as due to flare-ups or when the low back is used repeatedly, should be assessed in terms of additional degrees of limitation of motion.

The examiner should also state whether the back disability results in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  

(b)  The examiner must also comment upon whether the service-connected chronic lumbar strain with DDD involves the nerves and/or the muscles and joint structure.  With respect to the subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the joints, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected chronic lumbar strain with DDD, or the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to this low back disability.  

(c)  As the clinical evidence demonstrates that the Veteran has degenerative disc disease (DDD) associated with his chronic lumbar strain, and as he now has a separate rating for unilateral radiculopathy of the right lower extremity associated with DDD, the examiner must also comment upon intervertebral disc syndrome (IVDS) associated with the service-connected low back disability and address the question of whether there are incapacitating episodes of elevated symptomatology associated with IVDS and, if so:

(i)  Is the IVDS manifested by incapacitating episodes having a total duration of at least one week but less than 2 weeks during the previous 12 months?  

(ii)  Is the IVDS manifested by incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the previous 12 months?  

(iii)  Is the IVDS manifested by incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the previous 12 months?  

(iv)  Is the IVDS manifested by incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months?

Note:  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

(d)  The examination should also address the severity of the Veteran's service-connected right lower extremity radiculopathy on the basis of impairment due to paralysis of the sciatic nerve.  The examiner must assess the musculature of the Veteran's right lower extremity and make a clinical determination as to whether or not any muscle atrophy is present.  Specific clinical determinations must also be provided with respect to the following:

(i)  Is there incomplete sciatic nerve paralysis present and, if so, is it characterized by mild impairment?  

(ii)  Is there incomplete sciatic nerve paralysis present and, if so, is it characterized by moderate impairment?  

(iii)  Is there incomplete sciatic nerve paralysis present and, if so, is it characterized by moderately severe impairment?

(iv)  Is there incomplete sciatic nerve paralysis present and, if so, is it characterized by severe impairment with marked muscular atrophy? 

(v)  Is there complete sciatic nerve paralysis present?  Does the right foot dangle and drop?  Is no active movement possible of the muscles below the right knee?  Is flexion of the right knee weakened or lost?     

A complete rationale for all opinions must be provided.  If the examiner is unable to present any opinion without resorting to speculation, it must be so noted and explained why this is so.  The report prepared must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the claims file must be reviewed to ensure that all of the foregoing requested development has been completed.  After all appropriate evidentiary development has been completed, the RO should readjudicate the Veteran's claims of entitlement to:

An initial disability rating in excess of 10 percent for chronic lumbar strain with DDD for the period from December 9, 2003 to February 24, 2009. 

An initial disability rating in excess of 20 percent for chronic lumbar strain with DDD for the period from February 25, 2009. 

An initial compensable rating for radiculopathy of the right lower extremity for the period from December 9, 2003 to June 13, 2005. 

An initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity from June 13, 2005.

If the maximum benefit sought on appeal with respect to any of these above claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

